By ¿the Court,

Bronson, J.
I think the C. P. decided correctly. None but the first judge, or some other judge of the county, being of the degree of counsellor of the supreme court, can tax costs or sign a record, except in those cases where the total amount of the costs to be taxed, exclusive of disbursements, is j.limited by law. 2 R. S. 282, § 35, 37. Just such a limitation as this, and the one which I think the legislature had in view, will be found in another statute, which provides for four classes of cases, in which the plaintiff’s costs, exclusive of disbursements, shall be taxed at certain specified sums, and no more. 2 R. S. 615, § 13. The limitation of costs on certiorari in the C. P., is of a different character. 2 R. S. 257. § 184. It is a limitation of the whole amount of costs, including disbursements. There is a further difference between the two provisions. In the first, the costs, exclusive of disbursements, are to be taxed at certain specified sums—neither more nor less : but in the last* although the costs cannot exceed, they may be less than ■the specified sum. The one case does not call for the exercise of any discretion on the part of the taxing officer; the ether does.
This is a case in which a strict construction of the statute will most fully carry into effect the intention of the legisla*647ture. It will give the taxation of costs, in all cases where it is not a mere form, to those officers who are deemed by law best qualified to discharge that duly.
Motion denied.